

115 HR 2762 IH: White House Ethics Transparency Act of 2017
U.S. House of Representatives
2017-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2762IN THE HOUSE OF REPRESENTATIVESMay 30, 2017Mr. Lynch (for himself, Mr. Cummings, Ms. Maxine Waters of California, Mrs. Carolyn B. Maloney of New York, Mr. Sarbanes, Mr. Ted Lieu of California, Mr. O'Halleran, Mr. McGovern, Ms. Norton, Mr. Clay, Mrs. Demings, Ms. Kaptur, Ms. Blunt Rochester, Mr. Carson of Indiana, Ms. Titus, Ms. Brownley of California, Ms. Shea-Porter, Mr. Cooper, Mr. Raskin, Mr. Evans, Ms. Schakowsky, Mr. Pascrell, Mr. DeFazio, Ms. Jackson Lee, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require that waivers and authorizations for certain Federal employees relating to ethics
			 requirements are made public and submitted to the Office of Government
			 Ethics, and for other purposes.
	
 1.Short titleThis Act may be cited as the White House Ethics Transparency Act of 2017. 2.Procedure for waivers and authorizations relating to ethics requirements (a)In generalNotwithstanding any other provision of law, not later than 30 days after an officer or employee issues or approves a waiver or authorization pursuant to a provision listed in subsection (d) to a covered employee, such officer or employee shall—
 (1)transmit a written copy of such waiver or authorization to the Director of the Office of Government Ethics; and
 (2)make a written copy of such waiver or authorization available to the public on the website of the employing agency of the covered employee.
 (b)Retroactive applicationIn the case of a waiver or authorization described in subsection (a) issued during the period beginning on January 20, 2017, and ending on the date of enactment of this Act, the issuing officer or employee of such waiver or authorization shall comply with the requirements of paragraphs (1) and (2) of such subsection not later than 30 days after the date of enactment of this Act.
 (c)Office of Government Ethics public availabilityNot later than 14 days after receiving a written copy of a waiver or authorization under subsection (a)(1), the Director of the Office of Government Ethics shall make such waiver or authorization available to the public on the website of the Office of Government Ethics.
 (d)Applicable provisionsThe provisions referred to in subsection (a) are as follows: (1)Section 3 of Executive Order 13770 (82 Fed. Reg. 9333, relating to ethics commitments by executive branch appointees), or any subsequent similar order.
 (2)Section 3 of Executive Order 13490 (74 Fed. Reg. 4673, relating to ethics commitments by executive branch personnel).
 (3)Subsection (b)(1) of section 208 of title 18, United States Code, notwithstanding subsection (c) of such section.
 (4)Executive Order 12674, as amended by Executive Order 12731 (81 Fed. Reg. 8008, relating to principles of ethical conduct for Government officers and employees).
 (e)Definition of covered employeeIn this section, the term covered employee means an appointee, as defined in section 2 of Executive Order 13770 (82 Fed. Reg. 9333, relating to ethics commitments by executive branch appointees), who was appointed on or after January 20, 2017.
			